Subset 



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is response to the application filed on May 28, 2020.

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-12 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al (U.S. Pub. No. 2020/0167690

With respect to claims 1 and 11, Zhao et al teaches 
creating a training dataset comprising a plurality of data records, the plurality of data records including message data comprising a plurality of messages and action data comprising a plurality of actions that correspond to the plurality of messages ([0013] FIG. 4, a machine learning processing pipeline of the machine learning module of FIG. 2. [0048] The training data 204 is created by retrieving the dataset 116, such as via the network 108); 
training a first machine learning model using the training dataset, the first machine learning model as trained providing cluster data that indicates ([0013] FIG. 4, a machine learning processing pipeline of the machine learning module of FIG. 2. [0048] The training data 204 is created by retrieving the dataset 116, such as via the network 108), for each data record of the plurality of data records of the training dataset, membership in a cluster of a plurality of clusters (FIG. 9 displays representations of three-hundred randomly sampled points from the dataset, with different shapes denoting different cluster memberships); 
creating an enhanced training dataset comprising the message data from the training dataset, the action data from the training dataset, and the cluster data (FIG. 9 displays representations of three-hundred randomly sampled points from the dataset, with different shapes denoting different cluster memberships); 
training a set of second machine learning models using the enhanced training dataset, each respective second machine learning model of the set of second machine learning models providing a decision tree of a plurality of decision trees and corresponding to a distinct cluster of the plurality of clusters ([0037] “Machine learning” tuned (e.g., trained) to generate outputs that reflect patterns and attributes of the known data includes decision trees).

 With respect to claims 2 and 12, Zhao et al teaches data records includes at least one of timestamp data, integration data, tag data, and recipient data ([0048] For instance, the dataset 116 may be received as or converted to one-hot encoding vectors such that each component of the vector represents a different feature).

With respect to claims 16 and 16, Zhao et al teaches  partitioning the enhanced training dataset into a plurality of localized training datasets, each localized training dataset of the plurality of localized training datasets representing membership in a distinct cluster of the plurality of clusters; wherein training the set of second machine learning models using the enhanced training dataset comprises training each second machine learning model of the set of second machine learning models using a distinct localized training dataset of the plurality of localized training datasets ([0069] the multi-task equidistant embedding techniques described herein are a technological improvement over conventional unsupervised task models. FIG. 9 displays t-Distributed Stochastic Neighbor Embedding (t-SNE) visualizations of different representations of three-hundred randomly sampled points from the Frappe dataset, with different shapes denoting different cluster memberships,[0037] a machine learning model can include decision trees, support vector machines, linear regression, logistic regression, Bayesian networks, random forest learning, dimensionality reduction algorithms, boosting algorithms, artificial neural networks, deep learning, etc).

With respect to claims 7 and 17, Zhao et al teaches first machine learning model comprises an unsupervised machine learning model ([0027] Once a machine learning model has been trained by the machine learning system, a subsequent observation including corresponding features is input to the machine learning model in order to predict a result based on the corresponding features).

With respect to claims 8 and 18, Zhao et al teaches severity value assesses an accuracy level of the brain malady of the patient ([0048] for a one-hot encoding vector x∈custom-character.sup.m where m denotes the size of the dictionary, x.sub.i=0 means).

With respect to claims 9 and 19, Zhao et al teaches first machine learning model is trained using a K-Means algorithm, a Mean Shift algorithm, or Agglomerative Hierarchical Clustering algorithm ([0048] for a one-hot encoding vector x∈custom-character.sup.m where m denotes the size of the dictionary, x.sub.i=0 means).

With respect to claims 10 and 20, Zhao et al teaches set of second machine learning models is trained using a gradient boosting algorithm or a random forest algorithm ([0037] a machine learning model can include decision trees, support vector machines, linear regression, logistic regression, Bayesian networks, random forest learning, dimensionality reduction algorithms, boosting algorithms, artificial neural networks, deep learning, etc).


Allowable Subject Matter

Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163